         Case: 2:19-cv-02006-MHW-EPD Doc #: 23 Filed: 08/29/19 Page: 1 of 3 PAGEID #: 221

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                        SouthernDistrict
                                                    __________   Districtofof__________
                                                                              Ohio


                         William Burke                               )
                                                                     )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                          Civil Action No. 2:19-cv-02006 MHW-EPD
                                                                     )
                 James Alex Fields Jr., et al                        )
                                                                     )
                                                                     )
                                                                     )
                           Defendant(s)                              )

                                             $/,$6SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Proud Boys
                                           c/o Jason Van Dyke
                                           108 Durango Drive
                                           Crossroads, TX 76227




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Michael L. Fradin, Attorney at Law
                                           8401 Crawford Ave., Suite 104
                                           Skokie, IL 60076




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:             08/05/2019
                                                                                          Signature of Clerk or Deputy Clerk
2:19-cv-02006-MHW-EPD       Doc #: 23 Filed:
 SENDER: COMPLETE THIS SECTION               08/29/19
                                        COMPLETE         Page:
                                                 THIS SECTION    2 of 3 PAGEID
                                                              ON DELIVERY


 • Complete Items 1, 2, and 3. Also complete
   item 4 if Restricted Delivery is desired.                                                        • Agent
 • Print your name and address on the reverse                                                       0"Addressee
   so that we can return the card to you.
 • Attach this card to the back of the mailpiece,
   or on the front if space permits.
                                                         D. Isdelivery address different from item 1? S Yes
 1. Article Addressed to:
                                                            IfYES, enter delivery address below:      • No

    Proud Boys                                                  ft;
    C/o Jason Van Dyke                                           beQ><{-ur.
    108 Durango Drive
                                                         3. Sen/ice Type
    Crossroads, TX 76227
                                                            PI Certified Mail® E3 Priority Mail Express™
                                                            • Registered        ^ Return Receipt for Merchandise
                                                            •   Insured Mail    • Collect on Delivery
                                                         4. Restricted Deiivery? (Extra Fee)        •   Yes

           7D1=I 112D DDDD MS33 631fl

 PS Form 3811, July 2013                   Domestic Return Receipt         /? Zoc>d>
2:19-cv-02006-MHW-EPD      Doc #: 23 Filed: 08/29/19 Page:First-Class
    United STATE^,PjQ,^t.^^Kl^-jXp&DC                       3 of 3 Mall
                                                                      PAGEID
                                                                                Postage & Fees Paid
                 DALLAS IX 750                                                  USPS
                 26 AUQ 2019PM 8 L                                              Permit No. G-10



         • Sender: Please print your name, address, a|(!^>tlP+4®^n trfS^ox*
                                                                       ^             :5i
                CLERK, United States District Cou
                Southern District of Ohio                 '3;«ao
                                                                           ^         -n^rti
                                                                           -q
                Joseph P. Kinneary U.S. Courthouse;^^21 3:
                85 Marconi Blvd.                          is?
                                                          3^.•jo ^
                Columbus, OH 43215                                 I       cr>



         —          -            —




             Civil Action No. 2:19-cv-02006 MHW-EPD                              t         t
                          4Pliil'j'Mp¥i'jii'''hl!ipilMiii>i'''niiii)i!ii)uh
